Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Invention I, claims 1-13 in the reply filed on December 15, 2021  is acknowledged. The traversal is on the ground(s) that the pending claims of the instant application do not present a serious search burden on the Examiner, referring to MPEP section 803, in which it is stated that “if the search and examination of the entire application can be made without serious burden, the Examiner must examine it on the merits”, and that this policy should apply in the present application in order to avoid unnecessary delay and expense to Applicant and duplicative examination by the Patent Office.

These arguments are not found persuasive because  as set forth in the Restriction Requirement mailed on October 15, 2021, inventions I and II are related as process of making and product made. The product as claimed can be made by another and materially different process, with the tip add-on being monolithically formed with the rotor blade, and not requiring the method step of retrofitting the rotor blade, not requiring the method step of removing a blade tip receptor portion from the rotor blade, and not requiring the method step of mechanically coupling the tip-add-on to an end of the rotor blade. Restriction for examination purposes as indicated is proper because all of inventions I and II are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because the inventions have acquired a separate status in the art in view of their 

The requirement is still deemed proper and is therefore made FINAL.

Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 15, 2021.

Drawings
The drawings are objected to because in figure 1, reference numeral “107”points to two different elements. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lap joint (claim 6) must be clearly shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because it is replete with grammatical errors and non-idiomatic language too numerous to mention in each and every instance. The following are several examples of defects. The specification should be carefully proofread for additional defects. Appropriate correction is required.
In paragraph 1, line 3, -- and -- should be inserted after “turbine,”.
In paragraph 6, line 3, -- , -- should be inserted after “turbine”.
In paragraph 7, lines 1-2, “The independent claims specified by particular embodiments of the present invention” is an incomplete sentence.
In paragraph 9, lines 2-3, “in that the current caused by the lightning stroke as discharged using the conductor of the arrangement” is incomplete.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 9, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, line 1, “the insulation made of polymer” lacks antecedent basis, as the insulation was not previously set forth as being made of polymer.

Claim 9 is replete with indefinite claim language too numerous to mention in each and every instance. The following are several examples. Claim 9 should be carefully reviewed for additional defects.
In claim 9, lines 2-3, “the interface portion” lacks antecedent basis. 
In claim 9, line 7, “a receptor base portion” is a double recitation, causing ambiguity.
Claim 9 is unclear as to scope as the interface portion is not required in lines 1-2, as it is an optional limitation, yet line 7 recites the interface portion.
In claim 13, line 1, “a tip add-on” is a double recitation of the tip add-on recited in claim 1, causing ambiguity.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 


Claims 1, 3, 5, 8, and 10-13 (as far as claims 3 and 13 are definite and understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansen 2012/0003094 (figure 4).
Disclosed is an arrangement for discharging current due to a lightning stroke at a tip add-on 205 of a rotor blade 201 of a wind turbine, the arrangement comprising: a conductor (the copper or aluminium of 202) configured to conduct the current due to the lightning stroke; an insulation (see paragraph [0079], for example) arranged around the conductor, wherein the insulation with the conductor is arrangeable within the tip add-on (claim 1).
The insulation made of polymer (polyethylene or HDPE, see paragraph [0018])  has a shape so as to restrict a location of the arrangement within the tip add-on to be in a predetermined position and/or extended configuration (claim 3).
The conductor comprises: an interface portion 211 configured to be electrically connected to a blade internal down conductor system 202 for discharging lightning stroke currents (claim 5).
An interface receiving container IRC is configured to receive the interface portion including a margin and to protect the interface portion from being contaminated during manufacturing the tip add-on (claim 8).
Also disclosed is the tip add-on for the rotor blade of a wind turbine, comprising: an airfoil wall AW enclosing an inner space; and an arrangement according to claim 1 arranged within the inner space, wherein the tip add-on comprises a winglet and a tip extension (claim 10).


Also disclosed is a method of manufacturing an arrangement for discharging a current due to lightning stroke at the tip add-on of the rotor blade of the wind turbine, the method comprising: providing the conductor configured to conduct the current due to the lightning stroke; arranging around the conductor the insulation, wherein the insulation with the conductor is arrangeable within the tip add-on (claim 12).
Also disclosed is a method of manufacturing the tip add-on of the rotor blade, comprising: manufacturing the airfoil wall partly enclosing an inner space; manufacturing an arrangement for discharging a current due to lightning stroke according to claim 1; and arranging the arrangement for discharging a current within the inner space of the tip add-on; and foaming the inner space (note paragraph [0022]) (claim 13).
Note the annotated figure below.

    PNG
    media_image1.png
    752
    782
    media_image1.png
    Greyscale

Claim 1-5, 7-8, and 10-13 (as far as claims 3-4 and 13 are definite and understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansen 2012/0003094 (figures 3a-3b).
Disclosed is an arrangement for discharging current due to a lightning stroke at a tip add-on 105 of a rotor blade 101 of a wind turbine, the arrangement comprising: a conductor (the copper or aluminium of 102) configured to conduct the current due to the lightning stroke; an 
The insulation completely surrounds the conductor except at one end at which the tip add-on is to be connected to the rotor blade (claim 2).
The insulation made of polymer (silicone, see paragraph [0079]) has a shape so as to restrict a location of the arrangement within the tip add-on to be in a predetermined position and/or extended configuration (claim 3).
The conductor comprising aluminum is rigid, and comprises: at least one receptor base RBP portion arranged to electrically and mechanically connect to a conducting receptor 103 to be exposed outside of the tip add-on protruding from an outer surface of the tip add-on, to receive a lightning stroke (claim 4).
The conductor comprises: the interface portion configured to be electrically connected to a blade internal down conductor system 102 for discharging lightning stroke currents (claim 5).
The interface portion is configured to electrically and mechanically connect to a pair of conducting receptors 103 (note claim 1, paragraphs 2 and 3) to be exposed outside the tip add-on (claim 7).
An interface receiving container IRC is configured to receive the interface portion including a margin and to protect the interface portion from being contaminated during manufacturing the tip add-on (claim 8).
Also disclosed is the tip add-on for the rotor blade of a wind turbine, comprising: an airfoil wall AW enclosing an inner space; and an arrangement according to claim 1 arranged within the inner space, wherein the tip add-on comprises a winglet and a tip extension (claim 10).

Also disclosed is a method of manufacturing an arrangement for discharging a current due to lightning stroke at the tip add-on of the rotor blade of the wind turbine, the method comprising: providing the conductor configured to conduct the current due to the lightning stroke; arranging around the conductor the insulation, wherein the insulation with the conductor is arrangeable within the tip add-on (claim 12).
Also disclosed is a method of manufacturing the tip add-on of the rotor blade, comprising: manufacturing the airfoil wall partly enclosing an inner space; manufacturing an arrangement for discharging a current due to lightning stroke according to claim 1; and arranging the arrangement for discharging a current within the inner space of the tip add-on; and foaming the inner space (note paragraph [0022]) (claim 13).
Note the annotated figure below.

    PNG
    media_image2.png
    778
    910
    media_image2.png
    Greyscale


Claims 1-2, 4-8, and 10-12 (as far as claim 4 is definite and understood) are  rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tobin 2018/0135602.
Disclosed is an arrangement for discharging current due to a lightning stroke at a tip add-on 102 of a rotor blade 16 of a wind turbine, the arrangement comprising: a conductor 55, 57 configured to conduct the current due to the lightning stroke; an insulation 136 arranged around the conductor, wherein the insulation with the conductor is arrangeable within the tip add-on (claim 1).

The conductor comprising aluminum (paragraph [0073]) is rigid, and comprises: at least one receptor base portion 57 arranged to electrically and mechanically connect to a conducting receptor 134 to be exposed outside of the tip add-on protruding from an outer surface of the tip add-on, to receive a lightning stroke (claim 4).
The conductor comprises: an interface portion 57 configured to be electrically connected to a blade internal down conductor system 56 for discharging lightning stroke currents (claim 5).
The interface portion comprises at least one connection plate 57 to be joined with a connection plate 59 of the blade internal down conductor system including a lap joint (claim 6).
The interface portion is configured to electrically and mechanically connect to a pair of conducting receptors 134 to be exposed outside the tip add-on (claim 7).
An interface receiving container 59 (figure 13) is configured to receive the interface portion including a margin and to protect the interface portion from being contaminated during manufacturing a tip add-on 130 (claim 8).
Also disclosed is the tip add-on for the rotor blade of a wind turbine, comprising: an airfoil wall 105, 107 enclosing an inner space; and an arrangement according to claim 1 arranged within the inner space, wherein the tip add-on comprises a winglet and a tip extension (claim 10).
Also disclosed is a retrofitted rotor blade for a wind turbine, comprising: the rotor blade  including a blade internal down conductor system 56; and the tip add-on according to claim 10 connected at an end of the rotor blade, wherein the conductor of the arrangement for discharging current due to a lightning stroke of the tip add-on is electrically connected to the blade internal down conductor system (claim 11).


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sorensen is cited to show a wind turbine blade having a down conductor with a lap joint.
Kirkegaard a wind turbine blade tip add-on with a foam core.
Whitehouse is cited as the equivalent of GB 2 519 331.

Allowable Subject Matter
Although claim 9 is not rejected based on prior art, claim 9 is indefinite as set forth previously above and adds a great deal of confusion. No indication of allowable subject matter made be made at this time with regard to claim 9.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Christopher Verdier/Primary Examiner, Art Unit 3745